JUSTICE BAKER
concurring in part, dissenting in part.
¶44 I concur with the disposition of Father’s appeal. I dissent from the Court’s decision to uphold the termination of Mother’s parental rights because I do not agree that the Department made the statutorily required reasonable efforts to provide her with needed mental health services.
¶45 Because “a natural parent’s right to care and custody of a child is a fundamental liberty interest,” a district court “must adequately address each applicable statutory requirement” before terminating an individual’s parental rights. In re Matter of A.T., 2003 MT 154, ¶ 10, 316 Mont. 255, 70 P.3d 1247. One such requirement is found in § 41-3-423(1), MCA, which provides:
The department shall make reasonable efforts to prevent the necessity of removal of a child from the child’s home and to reunify families that have been separated by the state. Reasonable efforts include but are not limited to voluntary protective services agreements, development of individual written case plans specifying state efforts to reunify families, placement in the least disruptive setting possible, provision of services pursuant to a ease plan, and periodic review of each case to ensure timely progress toward reunification or permanent placement. In determining preservation or reunification services to be provided and in making reasonable efforts at providing preservation or reunification services, the child’s health and safety are of paramount concern. [Emphases added.]
We have observed that “the ‘reasonable efforts’ inquiry is relevant to abuse and neglect proceedings, in preventing the removal of a child or in working towards reunification of a family separated by the state.” In re D.B., 2007 MT 246, ¶ 25, 339 Mont. 240, 168 P.3d 691. The State points out that whether the Department made reasonable efforts is not a separate requirement for termination. But it certainly is not divorced from the analysis. Rather, it is a predicate to finding that the conduct or condition rendering a parent unfit is unlikely to change within a reasonable time-one of the factors that is required for termination of the parent’s rights. Section 41-3-609(l)(f)(ii), MCA. Except when reunification efforts are not required by law, which is not the case here, a parent’s likelihood of regaining fitness to parent is informed by *435her progress on the treatment plan after “reasonable efforts” have been made to provide her with the tools to succeed.
¶46 In this case, Mother’s approved treatment plan required her to complete a psychological evaluation and to follow the psychologist’s recommendations and referrals regarding personal and family counseling. As noted by the Court, that evaluation occurred in February 2012. Dr. Jeffreys found Mother to have both cognitive difficulties and a more serious thought disorder, which would require psychiatric evaluation and treatment. Dr. Jeffreys explained that her diagnostic impressions were “difficult to tease out because it’s hard to determine how much is a psychotic disorder and how much is mood disorder, and as she has not been medicated for any psychosis it’s difficult to determine which is which.” If the mental health issues were under control, Dr. Jeffreys observed, then the cognitive issues would be “more able to be dealt with.” But the mental health issues “are much more serious.” Dr. Jeffreys did not know whether Mother would be responsive to treatment for her “severe” mental health concerns and, as she is not a psychiatrist, Dr. Jeffreys could not prescribe medication or a course of treatment for those concerns. She testified, “Until [Mother] is properly treated, it’s going to be difficult to ascertain exactly what the diagnosis is. Either way, the symptoms are severe and significant and preclude her ability to parent.”
¶47 The Court responds to this testimony with two conclusions. First, it opines that the treatment plan appropriately required Mother to address her mental health concerns and that various service providers “attempted to help Mother address them” in light of the issues Dr. Jeffreys brought to light. Opinion, ¶ 34. Second, the Court holds that, given the severity of Mother’s myriad limitations, “it is unlikely that Mother’s ability to parent K.L. would have sufficiently improved within the relatively short period of time between removal and termination had the recommended counseling taken place.” Opinion, ¶ 40.1 do not believe the necessary factual or legal predicates support these conclusions.
¶48 Angela Meyers, Mother’s domestic violence counselor, had not seen Dr. Jeffreys’ report but learned some information about it from the Department’s caseworker. She testified that she also requested a psychiatric evaluation because she felt “there was more going on with [Mother]” and “wanted her assessed for more intense diagnosis as well as [possible] medication management.” Testimony from other witnesses substantiates Dr. Jeffreys’ concerns about the extent of Mother’s mental health issues. She was noted to have been “mouthing *436words” to a non-existent person during at least one visitation session and to need “daily assistance” with managing her personal grooming and hygiene and with keeping appointments. The mental health professionals were in agreement that Mother’s mental health issues could not be addressed without psychiatric intervention.
¶49 Although the Court points out the testimony of the Department’s caseworker at the termination hearing that she had placed Mother on waiting lists for a psychiatric evaluation, she did not indicate when those referrals were made. Dr. Jeffreys’ evaluation occurred in February 2012 and the termination hearing was not until a year later; Grotbo testified at the June 2012 hearing on the motion to extend temporary legal custody that she had received Dr. Jeffreys’ recommendations and Mother had contacted her about moving forward on them. There was no testimony that efforts had been made at that time to get Mother in to see a psychiatrist. Given the testimony at the termination hearing, had the referral been made when recommended, Mother likely could have been evaluated well before that hearing.
¶50 If Dr. Jeffreys is correct that Mother’s underlying mental health issues are “severe,” counseling alone is not going to address them. Moreover, given her “serious” limitations, Mother should not be faulted for not getting herself to a psychiatrist when even the Department could only get her on a waiting list. Without any assessment of her psychiatric condition, the list of Mother’s failures the Court recounts in ¶¶ 38-40 of its Opinion cannot be considered conclusive of whether Mother’s condition likely could change within a reasonable time if her underlying mental illness were treated. Until that “reasonable effort” is made and mental health treatment is explored, it is premature to conclude that Mother could not regain fitness to parent.
¶51 Further, that the child has been in foster care for many months is not insignificant, but it also is not dispositive. The Court correctly observes that the law requires a petition to terminate parental rights to be filed if a child has been in foster care for fifteen of the most recent twenty-two months, unless “the department has not provided the services considered necessary for the safe return of the child to the child’s home.” Section 41-3-604(l)(b), MCA.
¶52 There are no easy decisions in these tragic cases. Courts struggle with balancing the child’s interest in permanency and stability against the parent’s fundamental liberty interests. All too often, mental health issues contribute to a parent’s inability to provide for the needs of her child; I recognize the challenges the Department faces to make limited services available to a growing number of parents facing these and *437similar obstacles. I have struggled in this case, knowing that K.L. has been in a foster placement for well over two years and is thriving in her current home and that, under the best of circumstances, Mother has a long road ahead. There are times, however, when the Court must recognize that the parent has not received what the law guarantees before her rights may be terminated. In this case, the law demanded that Mother receive an adequate psychiatric assessment before the Court could make a finding that the conditions rendering her unfit were unlikely to change within a reasonable time.
¶53 Accordingly, I would reverse the order terminating N.W.’s parental rights and remand for further proceedings.